DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, 11-16, 18-20 allowed.  The following is an examiner’s statement of reasons for allowance: 

Claim 1 states “the manipulated variables include an engine out nitrogen oxide (EONOx) value and an in-cylinder oxygen value of the engine system” and “determine an optimal target for each of the manipulated variables by using a quasi-simplex optimization process on the response models such that the optimal targets of the manipulated variables satisfy the constraints of the manipulated variables”.  Claims 9 and 16 recite similar limitations.  This determination of an optimal target is not taught in Hodzen for the EONOx or in-cylinder oxygen.  However, paragraph 23 of Hodzen does teach that the optimal targets satisfy the constraints.  Cullen teaches adjusting in-cylinder oxygen to a desired (optimal) level, but not EONOx and both are required are required by the claims.  Therefore, the prior art of record fails to teach or render obvious each and every limitation of the claimed invention in claims 1, 9, and 16.  

Claims 3-8, 11-15, and 18-20 contain allowable subject matter based on their dependence on an allowed claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304. The examiner can normally be reached Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Susan E Scharpf/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747